ORDER
Steven A. Wides of Lexington has moved this Court pursuant to SCR 3.480(2), for an order of public reprimand.
The Inquiry Tribunal of the Kentucky Bar Association has charged him with a violation of SCR 3.130-1.3 for failing to act with reasonable diligence and promptness in representing a client. Wides had represented a single client in a probate settlement of two separate estates and a civil action to compel the conveyance of a tract of real estate involved in one of the estates. Wides failed to take any action in one estate for a period of approximately three years, in the other estate for a period of approximately two years, and in the civil action for a period of approximately six months. Wides states that all the legal work originally entrusted to him has now been completed.
He acknowledges that his conduct was inappropriate and unprofessional and in violation of SCR 3.130-1.3. He desires to terminate this pending disciplinary proceeding by requesting a public reprimand.
The Kentucky Bar Association, by counsel, has responded that it has no objection to a final disposition of this matter by means of public reprimand for the acknowledged improper conduct.
Having reviewed the record in this matter, this Court finds that the evidence supports the recommendation of the Kentucky Bar Association for a public reprimand.
Steven A Wides is hereby publicly reprimanded. The disciplinary proceeding pending against him shall be terminated and the costs of $16.30 shall be paid by Wides in accordance with SCR 3.450(1).
All concur except STEPHENS, C.J., not sitting.
/s/ Charles M. Leibson DEPUTY CHIEF JUSTICE